Citation Nr: 0414771	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  99-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a self 
inflicted gunshot wound to the left clavicle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from January 1985 to July 
1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In December 2000, the Board remanded 
this case to the RO for additional action.  The case has been 
returned to the Board for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's gunshot wound to the left clavicle was 
incurred in active service.  

3.  The gunshot wound was the result of willful misconduct.  


CONCLUSION OF LAW

The residuals of a gunshot wound to the left clavicle were 
not incurred in the line of duty in service.  38 U.S.C.A. 
§§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 
3.301(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the self inflicted 
gunshot wound to the left clavicle in service was not due to 
misconduct.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  An injury incurred during 
active military, naval, or air service will be deemed to have 
been incurred in the line of duty and not the result of the 
veteran's own misconduct when the person on whose account 
benefits are claimed was, at the time the injury was suffered 
or disease contracted, in active military, naval, or air 
service unless such injury or disease was a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
A service department finding that injury, disease or death 
occurred in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by VA.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.1(m) (2003). 

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  Willful misconduct involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  Willful misconduct 
will not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2003).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a) (2003).

The service medical records show that the veteran received a 
self-inflicted gunshot wound to the left clavicle in November 
1989 while in service.  He was initially hospitalized in a 
civilian facility and then transferred to a military 
hospital.  Records from the private hospital, dated November 
3, 1989, November 4, 1989, and November 5, 1989, show that 
the veteran attempted suicide by placing a pistol in his 
mouth.  It is reported that as he pulled the pistol away from 
his mouth he inadvertently fired the weapon, striking himself 
in the left clavicle.  

The November 5, 1989, psychiatry consultation shows that the 
veteran indicated his main problem was his marriage along 
with a history of depression, insecurity about his job, and 
filing bankruptcy.  The veteran indicated he was feeling 
depressed and despondent when he attempted to shoot himself.  
The Axis I impressions "[r]ule out major depressive disorder 
(doubt)", adjustment disorder with depressed mood and 
dysthymic disorder, and history of attention deficit disorder 
with hyperactivity.  

The history taken at the time of his admission to a military 
hospital shows that the veteran impulsively placed a pistol 
in his mouth in a suicide gesture, changed his mind as he 
pulled the trigger, and shot himself in the shoulder.  The 
veteran reported feeling depressed with guilt about a sexual 
relationship with a woman other than his spouse triggering 
the suicide gesture.  

The initial nursing assessment at the time of admission to 
the military hospital shows that the veteran accidentally 
shot himself in the shoulder.  The veteran was giving the 
pistol to his friend, placed it in his mouth to kill himself, 
and then while attempting to clear the pistol it discharged 
into his shoulder.  The nursing assessment notes stressors of 
having marital problems and difficulties at work.  The 
resident's admission note indicates that after deciding not 
to kill himself, the veteran tried to clear the chamber of 
the pistol and shot his left clavicle.  The attending triage 
note shows that the gunshot wound was an aborted impulsive 
suicide attempt.  The note indicates that the veteran's 
impulse to shoot himself came moments before he placed the 
pistol in his mouth but he changed his mind at the last 
moment and the gun discharged.  

The narrative summary for hospitalization in the military 
hospital from November 8 to 10, 1989, reveals that the 
veteran was giving a pistol to a friend, impulsively placed 
the pistol in his mouth intending to kill himself, he changed 
his mind, but that the pistol fired striking his left 
clavicle.  The summary indicates he had stressors of marital 
difficulties, declaring bankruptcy, work changes, and 
robberies of his car and home.  The Axis I diagnosis was 
adjustment disorder with mixed disturbance of emotions and 
conduct.  The veteran was found fit for full duty.  A 
consultation report, dated November 17, 1989, shows a suicide 
attempt with the veteran changing his mind at the last 
minute.

There is a presumption that disability incurred in service is 
in the line of duty.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.1(m) (2003).  This presumption may be rebutted 
by a finding of willful misconduct which involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  There is no 
finding by the service department in the record before the 
Board that the veteran's gunshot wound was due to misconduct 
and the National Personnel Records Center (NPRC) indicated 
that an investigation report was not of record.  

The medical records show that the veteran's gunshot wound was 
incurred as part of a suicide attempt or gesture while in 
service.  The RO denied service connection for the residuals 
of the gunshot wound on the basis that it was due to 
misconduct which involves conscious wrongdoing or known 
prohibited action.  Misconduct involves deliberate or 
intentional wrongdoing with the knowledge of or wanton and 
reckless disregard for the probable consequences.  

Here, the evidence and the veteran's testimony at the RO 
hearing suggests that the veteran's act to commit suicide was 
impulsive.  However, the evidence shows that at the last 
moment the veteran changed his mind and decided not to commit 
suicide.  That the veteran was able to change his mind 
indicates that his state of mind was such that he was aware 
of what he was doing and knowledgeable about the probable 
consequences.  The evidence and the veteran's hearing 
testimony before the RO suggests the veteran was under 
personal stress due to marital difficulties, declaring 
bankruptcy, work changes, and robberies of his car and home.  

A question may arise as to whether the veteran's personal 
stress would amount to his being so mentally unsound that he 
did not realize the consequences of the act or he was unable 
to resist such an impulse.  However, nowhere in the medical 
evidence was the veteran diagnosed with mental unsoundness, 
that he had a reasonable motive for his action, or was 
otherwise shown to be so psychiatrically impaired that he 
would be incapable of appreciating the probable consequences 
of his actions.  Additionally, the veteran was found fit for 
full duty upon discharge from the military hospital following 
the self-inflicted wound.  The veteran testified at an 
October 1999 hearing that he had not had psychological 
problems and that he was returned to duty following the 
incident.  These factors would militate against finding that 
the veteran was mentally unsound at the time of the self 
inflicted wound.  See Sheets v. Derwinski, 2 Vet. App. 512 
(1992); 

The Board finds that the veteran placed a pistol in his mouth 
in a form of suicidal gesture, but that he was not mentally 
unsound at the time of the incident.  As the veteran has 
testified, following this incident, the veteran was not 
treated for a psychiatric disorder by the military, but 
actually promoted (Transcript of October 1999 hearing with 
the RO, page seven).  His medical discharge from service was 
based on an orthopedic disability (Transcript at page nine).

The veteran removed the pistol from his mouth (indicting 
mental soundness) and it discharged, striking him in the left 
clavicle.  His placing the pistol in his mouth was 
intentional.  The Board finds that such an act involves 
deliberate and intentional wrongdoing with the knowledge of 
and clear disregard for the consequences.  The initial 
nursing assessment and the resident's admission note at the 
time the veteran was admitted to the military hospital 
indicate that after the veteran decided not to commit 
suicide, he was attempting to clear the chamber of the pistol 
when it discharged (what occurred at this time is not 
entirely clear from the veteran's statements).  This suggests 
that the pistol's discharge was an accident.  Nonetheless, 
had the veteran not be using his weapon in a blatantly 
reckless manner, the accident would not have occurred.  
Therefore, even if the veteran was clearing his chamber at 
the time of the incident, he would not have been clearing the 
chamber had he not used the gun in such a highly reckless 
manner.   

Once again, it is important to note that the veteran was 
found fit for full duty by military medical personnel 
following the incident.  Based on this and other evidence, 
there is no basis to find that the veteran was mentally 
unsound during this incident. 

While there is a presumption that this disability was 
incurred in the line of duty, the Board finds that this 
presumption has been rebutted.  In this case, the deliberate 
act of using a pistol in such a deliberately reckless manner 
amounts to deliberate and intentional wrongdoing with the 
knowledge of, and disregard for, the consequences.  This 
constitutes willful misconduct.  Willful misconduct rebuts 
the presumption that the injury was incurred in the line of 
duty.  Therefore, the veteran's gunshot wound was not 
incurred in the line of duty.  38 U.S.C.A. § 105(a) (West 
2002); 38 C.F.R. § 3.1(m), (n) (2003).

The veteran's gunshot wound to the left shoulder was incurred 
in service.  However, the gunshot wound was the result of 
misconduct and therefore was not incurred in the line of 
duty.  The preponderance of the evidence is against finding 
that the residuals of the gunshot wound to the left clavicle 
were incurred in service in the line of duty and that service 
connection is thus not warranted.  38 U.S.C.A. §§ 105(a), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.301(a), 
3.303 (2003).

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was enacted.  
The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefit sought in the 
April 1999 statement of the case, the January 2004 
supplemental statement of the case, and a January 2003 VA 
letter.  The statement of the case and supplemental statement 
of the case provided the appellant with a summary of the 
evidence in the record used for the determination.  
Accordingly, the appellant was advised of the evidence 
necessary to substantiate the claim.  The January 2003 VA 
letter advised the appellant of the evidence needed to 
support the claim, the kind of evidence he was responsible 
for obtaining, the evidence VA was responsible for obtaining, 
and that he should indicate whether there was additional 
evidence that he wanted the RO to attempt to obtain for the 
claim or that he should provide the evidence.  Accordingly, 
the duty to notify the appellant of what evidence he was 
responsible for obtaining and the evidence VA was responsible 
for obtaining has been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board remanded this case in December 2000 to 
meet the requirements of the VCAA.

With regard to the requirement that the gunshot wound not be 
the result of willful misconduct, the veteran was notified of 
this fact in the January 2004 supplemental statement of the 
case and the statement of the case in April 1999.  The 
veteran clearly indicates he understands this standard in his 
substantive appeal to the Board, where he cites the standard, 
and at the hearing before the RO.  The testimony of the 
veteran clearly indicates that he aware of the information he 
must present to support his claim. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  It was found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.   

In the present case, the claim was received well before 
enactment of the VCAA.  Only after the initial rating action 
was promulgated did the AOJ (the RO), in January 2003 as 
noted above, provide initial notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim, what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to notify VA to request any 
additional evidence.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication addressing 
the claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim.  However, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
January 2003 VCAA notice was provided, the AOJ readjudicated 
the appellant's claims and provided him with a supplemental 
statement of the case.  Additionally, the veteran responded 
with a statement that was received in September 2003 that 
there was no additional evidence.  Therefore, not 
withstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error to the claimant.  

The service medical records, including private medical 
records from the veteran's time in service, have been 
obtained.  The service records and VA and private medical 
records identified by the veteran have been requested and 
obtained.  The RO requested a JAGMAN investigation report 
from NPRC.  However, NPRC responded that such a report was 
not part of the veteran's record.  Accordingly, further 
attempts to obtain such information regarding the event would 
be futile.  The veteran has received a VA examination.  The 
appellant has not identified additional evidence relevant to 
his claims that has not already been sought and associated 
with the claims file.  Additionally, as noted above, in a 
statement received in September 2003, the veteran indicated 
there was no additional evidence.  Accordingly, the facts 
relevant to this case have been properly developed and there 
are no further actions necessary to comply with the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to service connection for the residuals of a self 
inflicted gunshot wound to the left clavicle is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



